  8:07-cr-00408-RFR-MDN Doc # 81 Filed: 06/17/20 Page 1 of 1 - Page ID # 209



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                  8:07CR408

       v.
                                                                  ORDER
MANUAL DELAOLLA,

                     Defendant.

       This matter is before the Court on the government’s Motion for Dismissal (Filing
No. 80) pursuant to Federal Rule of Criminal Procedure 48(a). The government requests
leave to dismiss, without prejudice, the Indictment (Filing No. 1) against Manuel Delaolla.
The Court finds the motion should be granted. Accordingly,

       IT IS ORDERED:
       1.     The government’s Motion for Dismissal (Filing No. 80) is granted.
       2.     The Indictment (Filing No. 1) is dismissed without prejudice as to defendant
              Manuel Delaolla only.

       Dated this 17th day of June 2020.

                                                 BY THE COURT:



                                                 Robert F. Rossiter, Jr.
                                                 United States District Judge
